Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 5, 2022, with respect to the objections to Claims 10, 12, 23, 25, and 30 have been fully considered and, in combination with the present amendments, are persuasive.  The objections to Claims 10, 12, 23, 25, and 30 have been withdrawn.

Applicant’s arguments, see Remarks, filed May 5, 2022, with respect to the rejections of Claims 1-36 under 35 U.S.C. 102(a)(2) and 103 have been fully considered but are not persuasive.
Applicant alleges that Giordano is insufficient to teach “classifying, based on the identified one or more healthcare protocols, one or more event data items of the received healthcare event as distributed ledger data items,” and “generating an submitting one or more distributed ledger transaction requests,” specifically because the system of Giordano checks the validity of an already submitted transaction to the distributed ledger, rather than prior to submission to the distributed ledger, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
Examiner first notes that the present claim language recites “[classifying]…one or more event data items of the received healthcare event as distributed ledger data items,” “[generating] for the one or more event data items…classified as distributed ledger data items, one or more distributed ledger transaction requests,” and “[submitting] the one or more distributed ledger transaction requests to the distributed ledger,” e.g. see Claim 1.  Given the broadest reasonable interpretation, the aforementioned steps recite classifying an event, generating a request for the classified event to be submitted to the distributed ledger, and actually submitting the request to the distributed ledger.  Examiner previously cited paragraphs [0043]-[0044] and [0070] of Giordano to teach these features, and the language Examiner has relied upon is presented below:

[0043]	In some implementations, the nodes in the network can act in concert to update the ledger 106 using a validation and consensus process.  For example, the computer 102 may broadcast a transaction across the network so as to cause each node in the network to receive the transaction. Upon receiving the transaction, each node in the network may evaluate the validity of the transaction. If the transaction is valid, then the transaction may be added to the ledger 106. But if the transaction is invalid, the nodes may refuse to add the transaction to the ledger 106.

[0044]	A transaction may be deemed valid, for example, if the transaction includes a valid signature of the issuer, if the transaction is determined not to be a duplicate, if the parameters of the transaction are valid (e.g., includes an acceptable destination address), and if the transaction complies with any other rules set in the network.

[0070] The rights manager smart contract 206 is generally configured to check the validity of transactions and calls made on the network 200 by verifying compliance with a set of rules. Transactions or calls that are deemed noncompliant may be rejected and the records management event associated with the rejected transaction or call can be cancelled for noncompliance. The rights manager 206 may check all or a portion of the transactions and calls made on the network 200. In some implementations, the rights manager 206 may check the validity of a transaction or call by verifying that all parties to the transaction or calls are authorized to be party to the transaction or call. For example, if a user issues a transaction to the network to add a new medical record to a patient's smart contract, the transaction may first be required to pass through the rights manager 206. The rights manager 206 may verify that the issuer of the transaction is a doctor or another user that has rights to add a medical record to the patient's smart contract. If the issuer has such rights, then the rights manager 206 may approve the transaction and the transaction is completed by adding the new medical record to the patient's smart contract. If the issuer does not have such rights, then the rights manager 206 may reject the transaction and the new medical record is not added to the patient's smart contract.

Hence, the cited language of Giordano discloses that a transaction is checked for validity, for example by a rights manager, before submitting the transaction to the distributed ledger/smart contract – that is, contrary to Applicant’s assertion, the transactions have not been already submitted to the distributed ledger.  Rather, the transactions are only submitted to the distributed ledger after the transactions have been deemed valid by the rights manager.  
Applicants further allege that Giordano is deficient regarding dependent Claims 5 and 18, specifically because the “rights manager” is not properly interpreted as corresponding to “healthcare protocols,” e.g. see pg. 12 of Remarks – Examiner disagrees.
Claims 5 and 18 recite that the healthcare protocols “correspond to” health conditions of the patient.  Given the broadest reasonable interpretation, “healthcare protocols” “corresponding to” health conditions of the patient, may be interpreted as any type of rules and/or evaluation (i.e. protocols) performed that are related to (i.e. corresponds to) the patient’s health.  Paragraph [0080] of Giordano discloses that the system may include rules (i.e. a healthcare protocols) that evaluate whether or not a particular doctor is authorized to add records to a patient profile.  That is, the healthcare protocol “corresponds to” the patient health condition because it determines whether or not the doctor is authorized as an individual authorized to make changes to the patient’s health record, for example, by adding additional medical records to the patient’s smart contract.  Hence Giordano is not deficient to disclose the claimed limitations of Claims 5 and 18.
Applicants further allege that Giordano is deficient regarding dependent Claims 6-7 and 19-20, specifically because the permissions recited in Giordano are not properly interpreted as healthcare protocols, e.g. see pg. 12 of Remarks – Examiner disagrees.
As stated above, given the broadest reasonable interpretation, as presently defined by the Claims, a “healthcare protocol” may be interpreted as any rule(s) and/or evaluation related to the patient’s health.  Paragraph [0078] of Giordano discloses assigning permissions (i.e. rules that are interpreted as “protocols”) for doctors that dictate whether or not the doctors may access records pertaining to the patient’s health.  Hence Giordano is not deficient to disclose the claimed limitations of Claims 6-7 and 19-20.
Applicants make similar arguments regarding the remainder of the Claims rejected under 35 U.S.C. 103, and these arguments are similarly unpersuasive for the aforementioned reasons.

For the aforementioned reasons, the rejections of Claims 1-36 under 35 U.S.C. 102(a)(2) and 103 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-24, and 26-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giordano (Pub. No. US 2017/0300627).

Regarding Claim 1, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
receive a healthcare event associated with a patient from one or more participants, the healthcare event comprising one or more event data items (The system receives transactions (i.e. events), for example a request to a smart contract to access and/or modify a patient medical record, e.g. see paragraphs [0043]-[0044], [0053]-[0054], [0078]-[0080], and [0089], Figs. 4 and 8.); 
identify, for the received healthcare event, one or more healthcare protocols associated with the patient corresponding to the received healthcare event (The system identifies rules (i.e. protocols) that are set for each transaction in order to validate the transaction, e.g. see paragraphs [0043]-[0044] and [0070], Figs. 4 and 8.); 
classify, based on the identified one or more healthcare protocols, one or more event data items of the received healthcare event as distributed ledger data items (The system includes a rights manager that checks the validity of transactions in order to determine whether or not a transaction should be added to the smart contract (i.e. as a distributed ledger data item), e.g. see paragraphs [0043]-[0044] and [0070] – that is, the system classifies items as distributed ledger data items when it is determined that the items satisfy the rule set and are deemed valid.); 
generate, for the one or more event data items of the received healthcare event classified as distributed ledger data items, one or more distributed ledger transaction requests (When the transaction is determined to be valid, the system contacts a smart contract linked to the patient account and generates a transaction to be sent to the contract (i.e. a distributed ledger transaction request), for example to provide access to a medical record and/or add a new medical record to the patient’s smart contract, e.g. see paragraphs [0078]-[0080] and [0089], Figs. 4 and 8.); and 
submit the one or more distributed ledger transaction requests to the distributed ledger (The system records the transactions that occurred as a result of the requested access event, e.g. see paragraphs [0078]-[0080] and [0089], Figs. 4 and 8.).

Regarding Claim 2, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a provider decision event regarding the patient (A physician may diagnose a patient (i.e. a decision event), create a medical record for the diagnosis, and add the generated medical record to the patient’s smart contract, e.g. see Giordano paragraphs [0058], [0078]-[0080].).

Regarding Claim 3, Giordano discloses the limitations of Claim 2, and Giordano further discloses the following:
The system of claim 2, wherein the provider decision event comprises a drug dosage decision (The doctor may generate a medical record to be added to the patient’s smart contract, wherein the medical record may include a prescription for the patient (i.e. a decision to permit the patient to obtain a dosage of a drug), e.g. see Giordano paragraph [0078].), wherein the one or more event data items of the drug dosage decision comprises: the drug dosage (A prescription enables a patient to obtain at least one dose of a drug that may be filled by a pharmacy, e.g. see Giordano paragraphs [0078] and [0081].); and one or more health factors of the patient related to the drug dosage (The medical record to be added to the patient smart contract may also include lab results relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 4, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a testing event regarding the patient, wherein the one or more event data items of the testing event comprises laboratory test results (The medical record to be added to the patient smart contract may also include lab results (i.e. indicating that a testing event has occurred) relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 5, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the one or more healthcare protocols associated with the patient corresponds to health conditions of the patient (The rules (i.e. healthcare protocols) evaluated by the system in its authorization determination include whether or not a particular doctor is authorized to add records to a patient profile, e.g. see Giordano paragraph [0080] – that is, the rule corresponds to the patient’s health condition in that the doctor is authorized based on the doctor being recognized as an individual authorized to treat the patient.).

Regarding Claim 6, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the computing apparatus is further configured to allow a user to assign one or more healthcare protocols to the patient (The system may permit a doctor (i.e. a user) to delegate (i.e. assign) permissions (i.e. healthcare protocols) to a particular patient record, for example dictating access to the patient record by other users such as the patient, e.g. see Giordano paragraph [0078].).

Regarding Claim 7, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following: The system of claim 1, wherein the computing apparatus is further configured to:
modify the one or more healthcare protocols (The system may include a rule (i.e. a healthcare protocol) dictating that only a physician has access to the patient medical record, until the physician delegates access to other users, e.g. see Giordano paragraph [0078] – that is, the physician modifies the rule to allow access to the medical record to other users.); and 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction indicating that the patient’s prescription has been filled, e.g. see Giordano paragraphs [0026], [0063], [0070], [0078] and [0081].).

Regarding Claim 8, Giordano discloses the limitations of Claim 7, and Giordano further teaches the following:
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044].). 

Regarding Claim 9, Giordano discloses the limitations of Claim 8, and Giordano further teaches the following:
The system of claim 8, wherein modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols comprises allowing a user to modify the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044], wherein the records may subsequently be added to the patient’s smart contract (i.e. classified as distributed ledger data items) pending validation (i.e. according to the one or more healthcare protocols), e.g. see Giordano paragraphs [0043]-[0044].). 

Regarding Claim 10, Giordano discloses the limitations of Claim 7, and Giordano further teaches the following:
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more healthcare protocols based on one or more patient outcomes using the one or more healthcare protocols (The system enables a user, for example a physician, to delegate (i.e. modify) permissions to access the patient record (i.e. healthcare protocols) to other individuals, for example a pharmacist, based on the physician diagnosing the patient and writing a prescription for the patient, e.g. see Giordano paragraphs [0068] and [0078]-[0081].). 

Regarding Claim 11, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following:
The system of claim 1, wherein the one or more participants comprises one or more of patient monitoring apparatus, treatment data sources, payor systems, healthcare attribution coordinator systems, and provider systems (The transactions may be received from a doctor (i.e. any of a treatment data source, a healthcare attribution coordinator system, and/or a provider system), e.g. see Giordano paragraphs [0043]-[0044], [0053]-[0054], [0078]-[0080], and [0089], Figs. 4 and 8.). 

Regarding Claim 13, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following: The system of claim 1, wherein generating, for the one or more event data items of the received healthcare event classified as distributed ledger data items, one or more distributed ledger transaction requests comprises:
packaging the one or more event data items of the received healthcare event classified as distributed ledger data items into a payload (The system aggregates transactions into blocks (i.e. payloads), e.g. see paragraph [0047].); 
assigning an identifier to the payload (Each block includes a signature (i.e. an identifier) of each preceding block in the chain, e.g. see paragraph [0047].); 
assigning a time stamp to the payload (Each of the transactions includes a timestamp indicating the date and time the data was created, e.g. see paragraph [0060] – in the case where a block (i.e. payload) comprises a single transaction, the timestamp for the transaction represents the timestamp for the block.); 
generating a keyed-hash message authentication code for the payload (Each transaction may include a pointer comprising a hash value (i.e. a keyed-hash message authentication code), e.g. see paragraphs [0060] and [0079].); and 
transmitting the keyed-hash message authentication code to the distributed ledger (The pointer comprising the hash value may be broadcast across the network in a transaction that causes the computing network to add the hash value for the new transaction, e.g. see paragraphs [0060] and [0079]-[0080].).

Regarding Claims 14-24 and 26, the limitations of Claims 14-24 and 26 are substantially similar to those claimed in Claims 1-11 and 13, with the sole difference being that Claims 14-24 and 26 recite a method whereas Claims 1-11 and 13 recite a system.  Specifically pertaining to Claims 14-24 and 26, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 1-11 and 13 are similarly applied to Claim 14-24 and 26.

Regarding Claim 27, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors  (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
provide a plurality of treatment protocols used to classify event data items of healthcare events as distributed ledger data items to be stored on the distributed ledger (The system includes various rules (i.e. protocols) that are set for each transaction in order to validate the transaction so that the transaction may be added to the ledger (i.e. used to classify event data items as distributed ledger data items to be stored on the distributed ledger), e.g. see paragraphs [0043]-[0044] and [0070], Figs. 4 and 8.); 
modify the one or more healthcare protocols (The system may initially only permit a user, for example a doctor, to access a patient record until the user delegates access (i.e. modifies the protocols) to other users, e.g. see paragraphs [0078].); 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction indicating that the patient’s prescription has been filled, e.g. see paragraphs [0026], [0063], [0070], [0078] and [0081].); and 
submit the one or more distributed ledger transaction requests to the distributed ledger (An additional user, for example a pharmacist, may submit a transaction, for example indicating that a prescription has been filled, to the ledger, e.g. see paragraphs [0026], [0063], [0070], [0078] and [0081].).

Regarding Claims 28-31, the limitations of Claims 4 and 8-10 are substantially similar to those claimed in Claims 28-31, with the sole difference being that Claims 28-31 depend from Claim 27, whereas Claims 4 and 8-10 depend from Claim 1, wherein Claim 7 further incorporates the steps of modifying the one or more healthcare protocols and generating one or more distributed ledger transaction requests for the modified one or more protocols.  As shown above, Giordano nonetheless discloses the claimed limitations of Claims 1, Claim 7, and Claim 27, and hence the grounds of rejection provided above for Claims 4 and 8-10 are similarly applied to Claim 28-31.

Regarding Claims 32-36, the limitations of Claims 27-31 are substantially similar to those claimed in Claims 32-36, with the sole difference being that Claims 32-36 recite a method whereas Claims 27-31 recite a system.  Specifically pertaining to Claims 32-36, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 27-31 are similarly applied to Claim 32-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Bibera (Pub. No. US 2018/0227119).

Regarding Claim 12, Giordano discloses the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1 further comprising off-ledger storage operably coupled to the computing apparatus, wherein the computing apparatus is further configured to: 
(B)	store the one or more event data items of the received healthcare event on the off-ledger storage; and 
(C)	determine whether the stored one or more event data items of the received healthcare event on the off-ledger storage that had been classified as distributed ledger items have been modified based on the distributed ledger.
(A)-(C)	Bibera teaches that it was old and well known in the art of data storage, at the effective filing date, for the system to include a central database (i.e. off-ledger storage) that stores a set of central data (i.e. one or more event data items), e.g. see paragraph [0030], Fig. 3.  Furthermore, the system includes a blockchain database (i.e. the distributed ledger) that is linked to the central database such that the data stored in the central database may be synchronized with the data stored on the blockchain database when the system detects modifications and/or updates have been made to the data stored on the blockchain database, e.g. see paragraph [0031], Fig. 3 – that is, the system determines whether or not the data stored on the central database has been changed based on detecting changes made to data stored on the blockchain database, and the system synchronizes the data on the central database when it detects changes made to the data on the blockchain database.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data storage to modify Giordano to incorporate the central database and synchronization operation as taught by Bibera in order to provide an incorruptible database tampering detection system to detect tampering with respect to the data stored in the central database, e.g. see Bibera paragraph [0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding Claim 25, the limitations of Claim 25 are substantially similar to those claimed in Claim 12, with the sole difference being that Claim 25 recites a method whereas Claim 12 recites a system.  Specifically pertaining to Claim 25, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claim 12 are similarly applied to Claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686